UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number 0-22583 ORBIT/FR, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 23-2874370 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 506 Prudential Road, Horsham, PA (Address of principal executive offices) (Zip Code) (215) 674-5100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 6,001,773 shares of common stock, $.01 par value, outstanding as of May 23, 2011. EXPLANATORY NOTE This Amendment No. 2 to the Quarterly Report on Form 10-Q/A (the “Amendment”) of Orbit/FR, Inc. (the “Company” or “we”) is being filed solely for the purpose of (i) amending the unaudited consolidated financial statements for the three months ended March 31, 2011, [together with the related notes], to denote such financial statements as “restated”; and (ii) amending the notes to our unaudited consolidated financial statements for the three months ended March 31, 2011 to include Note 7 (“Foreign Currency Transactions”) and Note 8 (“Restatement of Previously Issued Financial Statements”). Other than such amendments, the financial statements contained in this Amendment are identical to the financial statements included in Amendment No. 1 to the Quarterly Report on Form 10-Q/A (“Amendment No. 1”) filed with the Securities and Exchange Commission (the “Commission”) on August 22, 2011. Except as described above, no other changes are being made to the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2011 (the “Form 10-Q”), as amended by Amendment No. 1. This Amendment does not reflect events occurring after the May 23, 2011 filing of our Form 10-Q and does not modify or update the disclosure contained in the Form 10-Q, as amended by Amendment No. 1, in any way other than as described in this Explanatory Note. 2 ORBIT/FR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets—March 31, 2011 (Unaudited) (As Restated) and December 31, 2010 4 Condensed Consolidated Statements of Operations—Three months ended March 31, 2011 and 2010 (Unaudited)(As Restated) 5 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2011 and 2010 (Unaudited)(As Restated) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and procedures 14 PART II. Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signatures 17 3 Index ORBIT/FR, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, December 31, Unaudited (As restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $91 and $90 Inventory Costs and estimated earnings in excess of billings on uncompleted contracts Income tax refunds receivable Deferred income taxes Other Total current assets Property and equipment, net Deferred income taxes Cost in excess of net assets acquired Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable—parent company Accrued expenses Customer advances 4 75 Billings in excess of costs and estimated earnings on uncompleted contracts Total liabilities, all current Stockholders' equity: Preferred stock: $.01 par value: Authorized shares2,000,000 Issued and outstanding sharesnone Common stock: $.01 par value: Authorized shares10,000,000 Issued shares6,084,473 61 61 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - foreign currency translation adjustment 7 ) Treasury stock82,700 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) Three Months Ended March 31, (As restated) Contract revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative: Sales and marketing: Sales, marketing, general and administrative – MVG Research and development Total operating expenses Operating (loss) income ) Other (loss) income, net ) 4 Income (loss) before income taxes ) Income tax (benefit) ) Net (loss) income ) Other comprehensive income (loss) - foreign currency translation adjustment 64 ) Total comprehensive (loss) income $ ) $ Basic net (loss) income per share $ ) $ Diluted net (loss) income per share $ ) $ Weighted average number basic common shares Weighted average number diluted common shares See accompanying notes. 5 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, (As restated) Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation 7 10 Deferred income taxes Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Income tax refunds receivable Other current assets ) ) Accounts payable and accrued expenses ) ) Accounts payable—parent company Customer advances ) 6 Billings in excess of costs and estimated earnings on uncompleted contracts Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short term notes payable Repayment of short term notes payable ) ) Net cash (used in) financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents 29 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash (received) paid during the period for income taxes $ ) $ Cash paid during the period for interest $ 6 $ See accompanying notes. 6 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 1. Ownership and Business ORBIT/FR, Inc.(the "Company") was incorporated in Delaware on December 9, 1996, as a wholly owned subsidiary of Orbit-Alchut Technologies, Ltd., an Israeli publicly traded corporation.On May 13, 2008, Orbit-Alchut Technologies, Ltd. (“Alchut”) sold all of its 3.7 million shares of common stock of the Company to Satimo, SA (“Satimo”). On June 30, 2009, Microwave Vision Group, SA, (“Microwave Vision”), acquired all 3.7 million common shares of the Company through a reorganization involving its wholly owned subsidiary, Satimo. The Company develops markets and supports sophisticated automated microwave test and measurement systems for the wireless communications, satellite, automotive, aerospace/defense and electromagnetic compatibility (EMC) industries, and manufactures anechoic foam, a microwave absorbing material that is an integral component of microwave test and measurement systems. ORBIT/FR, Inc., a holding company, supports its world-wide customers through its subsidiaries: ORBIT/FR Engineering, LTD (Israel) (hereinafter referred to as “Engineering”); ORBIT/FR Europe GmbH (Germany); Advanced Electromagnetics, Inc. (“AEMI”) (San Diego, CA); and Orbit Advanced Technologies, Inc. and Flam and Russell, Inc, (Horsham, PA). The Company sells its products to customers throughout North America, Europe and Asia. 2. Basis of Presentation Interim Financial Information The accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2011 and 2010 have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the condensed consolidated financial statements have been included. The results of the interim period are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The condensed consolidated financial statements and footnotes should be read in conjunction with Management's Discussion and Analysis of Financial Condition and Results of Operations contained in this Form 10-Q and the Company's Form 10-K for the year ended December 31, 2010, filed on March 31, 2011 with the Securities and Exchange Commission, which included the consolidated financial statements and footnotes for the year ended December 31, 2010. 7 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 3. Inventory Inventory at March 31, 2011 consists of the following: Parts and components $ Work- in- process Total $ 4. Property and Equipment Property and equipment at March 31, 2011 consists of the following: Lab and computer equipment $ Office equipment Transportation equipment 61 Furniture and fixtures 65 Fixed assets in progress Leasehold improvements Total Less accumulated depreciation Property and equipment, net $ 5. Accrued Expenses Accrued expenses at March 31, 2011 consist of the following: Contract costs $ Compensation Commissions Royalties 33 Warranty Deferred revenue Other accruals Total $ 8 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 6. Long-Term Contracts Long-term contracts in process accounted for using the percentage-of-completion method are summarized as follows at March 31, 2011: Accumulated expenditures on uncompleted contracts $ Estimated earnings thereon Total Less: Applicable progress billings ) Balance $ The long-term contracts are shown in the accompanying balance sheets as follows: Costs and estimated earnings on uncompleted contracts in excess of billings $ Billings on uncompleted contracts in excess of costs and estimated earnings ) Total $ 7. Foreign Currency Transactions The Company records transactions in connection with foreign currency invoices received, collected, issued or paid at the exchange rate in effect at the date of the transaction. Receivables and payables denominated in foreign currency are re-measured at each balance sheet date. The differences resulting from unrealized changes in foreign exchange ratesare recorded as foreign exchange gain or loss which is included as a component of “Other (loss) income, net” on the consolidated statement of operations. Also, when a transaction is settled (collected or paid) within an accounting period, a realized foreign exchange gain or loss is recorded based on the rate in effect at the date of settlement and the previous carrying amount of the receivable or payable. The Company occasionally enters into forward exchange currency contracts and their carrying amount is also measured at each balance sheet date. The change in carrying amount is also recorded as a foreign exchange gain or loss.The foreign transaction loss for the three month period ended March 31, 2011 was $178. The foreign transaction gain for the three month period ended March 31, 2010 was $41. 8. Restatement of Previously Issued Financial Statements The Company has amended the condensed financial statements in this Form10-Q for the three months ended March 31, 2011 to give effect to a subsequently discovered error in its reported foreign exchange transaction loss. The accounts affected by the restatement are as follows: As Previously Reported Adjustment As Restated Condensed Balance Sheet Income tax refunds receivable $ $ ) $ Deferred income taxes $ $ (2 ) $ Other current assets $ $ 89 $ Total current assets $ $ 59 $ Deferred income taxes $ $ (1 ) $ Total assets $ $ 58 $ Accounts payable -parent company $ $ $ Total liabilities, all current $ $ $ Accumulated deficit $ ) $ ) $ ) Total stockholders' equity $ $ ) $ Total liabilities and stockholders equity $ $
